                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 CHARLES GRIGSON, LISA HOING, and §
 DAVID KELLY, Individually and on behalf §
 of all putative class members,          §
                                         §
         Plaintiffs,                     §
                                         §
                                           Civil Action No. 1:17-cv-00088-LY
 v.                                      §
                                         §
 FARMERS GROUP, INC.,                    §
 a Nevada corporation,                   §
                                         §
         Defendant.

                 JOINT STATUS REPORT REGARDING SETTLEMENT

       COME NOW, Plaintiffs Charles Grigson, Lisa Hoing, and David Kelly (“Plainitffs”) and

Defendant Farmers Group, Inc. (“FGI”) (collectively “the Parties”), who jointly file this Notice

regarding the status of settlement of the case in response to the Court’s Order. (Dkt. No. 166.)

       The Parties have reached an agreement in principle regarding monetary class relief (subject

to resolution of the remaining terms and conditions of settlement), that provides for a sum certain

payment distributed directly to a settlement class without requiring a claims process.

       The Parties are diligently working toward agreement regarding the remaining settlement

issues and would propose that the Parties provide a further joint update no later than September

26, 2019. The Parties agree that the hearing on class certification set for September 18, 2019, can

be rescheduled to a later date.

Dated: September 12, 2019                     Respectfully submitted,




                                                 1
 ___/s/ John R. Davis____________           /s/ M. Scott Incerto___________
 Michael L. Slack (TX Bar 18476800)         M. Scott Incerto (State Bar No. 10388950 )
 John R. Davis (TX Bar 24099518)            Adam T. Schramek (State Bar No. 24033045)
 SLACK DAVIS SANGER, LLP                    James I. Hughes (State Bar No. 24074453)
 2705 Bee Cave Road, Suite 220              Norton Rose Fulbright US LLP
 Austin, TX 78746                           98 San Jacinto Boulevard, Suite 1100
 Tel.: 512-795-8686                         Austin, Texas 78701
 Fax: 512-795-8787                          Tel: 512.474.5201
 mslack@slackdavis.com                      Fax: 512.536.4598
 jdavis@slackdavis.com                      scott.incerto@nortonrosefulbright.com
                                            adam.schramek@nortonrosefulbright.com
 Joe K. Longley (TX Bar No. 00000114)       james.hughes@nortonrosefulbright.com
 LAW OFFICES OF JOE K.
 LONGLEY                                    Peter H. Mason (pro hac vice)
 3305 Northland Dr. Suite 500               Cristina C. Longoria (pro hac vice)
 Austin, Texas 78731                        Norton Rose Fulbright US LLP
 Tel.: 512-477-4444                         555 South Flower Street
 Fax: 512-477-4470                          Forty-First Floor
 joe@joelongley.com                         Los Angeles, CA 90071
                                            Tel: 213.892.9200
 Roger N. Heller (CA Bar 215348) (pro       Fax: 512.892-9494
 hac vice)                                  peter.mason@nortonrosefulbright.com
 Jonathan D. Selbin (NY Bar 3948684)        cristina.longoria@nortonrosefulbright.com
 (pro hac vice)
 LIEFF CABRASER HEIMANN &                   COUNSEL FOR DEFENDANT
 BERNSTEIN, LLP
 275 Battery Street, 29th Floor
 San Francisco, CA 94111
 Tel.: 415-956-1000
 Fax: 415-956-1008
 rheller@lchb.com
 jselbin@lchb.com

 COUNSEL FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

I hereby certify that on September 12, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to all counsel of record.


                                                        /s/ John R. Davis




                                                2
